NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   ROY ALEXANDER ODDO, Appellant.

                             No. 1 CA-CR 14-0105
                               FILED 11-18-2014


           Appeal from the Superior Court in Maricopa County
                        No. CR2013-436671-001
             The Honorable J. Justin McGuire, Commissioner

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Tennie B. Martin
Counsel for Appellant
                             STATE v. ODDO
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Kenton D. Jones delivered the decision of the Court, in which
Presiding Judge Peter B. Swann and Judge Michael J. Brown joined.


J O N E S, Judge:

¶1              Defendant Roy Oddo timely appeals the trial court’s order
reinstating his probation. After searching the record on appeal and finding
no arguable question of law that was not frivolous, Oddo’s defense counsel
filed a brief in accordance with Anders v. California, 386 U.S. 738 (1967), and
State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969), asking this Court to review
the record for fundamental error. Oddo has been afforded an opportunity
to file a supplemental brief in propria persona, and has not done so. After
examining the record, we find no error and therefore affirm the
reinstatement of his probation.

                FACTS1 AND PROCEDURAL HISTORY

¶2           In October 2013, Oddo pleaded guilty to possession of drug
paraphernalia, a class 6 undesignated felony.2 That same day, the trial court



1       We view the evidence in the light most favorable to upholding the
trial court’s findings that Oddo violated the conditions of his probation. See
State v. Vaughn, 217 Ariz. 518, 519 n.2, ¶ 3, 176 P.3d 716, 717 n.2 (App. 2008)
(citing State v. Maldonado, 164 Ariz. 471, 473, 793 P.2d 1138, 1140 (App.
1990)).

2       Oddo was initially charged with one count of possession of
dangerous drugs, a class 4 felony, and one count of possession of drug
paraphernalia, a class 6 felony. He originally pleaded guilty to the
possession of drug paraphernalia charge in August 2013 in exchange for
dismissal of the possession of dangerous drugs charge. The original plea
agreement erroneously listed the possession of drug paraphernalia charge
as a class 6 designated felony, rather than a class 6 undesignated felony; it
also required Oddo be placed on supervised probation. On October 13,
2014, he entered into an amended plea agreement that corrected the
designation error and also provided that Oddo be placed on unsupervised
probation with compliance monitoring.


                                      2
                            STATE v. ODDO
                           Decision of the Court

suspended imposition of sentence and placed Oddo on unsupervised
probation for eighteen months.

¶3            In December 2013, the probation department filed a petition
to revoke Oddo’s probation. The petition alleged Oddo failed to comply
with nine separate conditions of his probation. A witness violation hearing
was held in January 2014. On the State’s motion, the trial court dismissed
all but one of the allegations contained within the petition; the remaining
allegation asserted Oddo violated Term 17 of his probation, which required
him to “complete a total of 24 hours of community restitution at a rate of 4
hours per month.” At hearing, the uncontroverted testimony of Oddo’s
probation officer established that he had not yet completed any hours of
community restitution.

¶4           At the conclusion of the hearing, the trial court found, by a
preponderance of the evidence, that Oddo had violated Term 17 of his
probation. The trial court then reinstated Oddo’s probation.

                               DISCUSSION

¶5            We have read and considered counsel’s brief and have
searched the entire record for reversible error. See Leon, 104 Ariz. at 300,
451 P.2d at 881. We find none. The trial court’s finding that Oddo violated
a condition of his probation was supported by the evidence. See State v.
Moore, 125 Ariz. 305, 306, 609 P.2d 575, 576 (1980) (noting a trial court’s
finding of a probation violation will be upheld “unless it is arbitrary or
unsupported by any theory of evidence”) (citing State v. LeMatty, 121 Ariz.
333, 336, 590 P.2d 449, 452 (1979)). All of the proceedings were conducted
in compliance with the Arizona Rules of Criminal Procedure, and so far as
the record reveals, Oddo was represented by counsel at all stages of the
proceedings. Further, the probation imposed was within the statutory
limits.

¶6            After the filing of this decision, defense counsel’s obligations
pertaining to Oddo’s representation in this appeal have ended. State v.
Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154, 156-57 (1984). Counsel need
do no more than inform Oddo of this appeal’s outcome and his future
options, unless, upon review, counsel finds an issue appropriate for
submission to the Arizona Supreme Court by petition for review. Id.

¶7             Oddo has thirty days from the date of this decision to file a
petition for review as a self-represented litigant, if he so wishes. See Ariz.
R. Crim. P. 31.19(a). Upon our own motion, we also grant Oddo thirty days



                                      3
                             STATE v. ODDO
                            Decision of the Court

from the date of this decision to file a motion for reconsideration in his self-
represented capacity.

                               CONCLUSION

¶8          Based upon the foregoing, we affirm the reinstatement of
Oddo’s probation.




                                     :gsh




                                       4